DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on December 10th, 2018 have been entered and accepted

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 12 and 20 – 23 in the reply filed on January 14th, 2021 is acknowledged. Claims 13 – 19 and 24 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 5 – 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldoni (US 2004/0222550)
Regarding claim 1, Baldoni teaches a method of producing a molded object, comprising: positioning a form (ref. #100) on a substrate (ref. #520), the form including a leg portion (ref. #110) and a face portion (ref. #130), and a frangible portion (ref. #700), the frangible portion connecting the leg portion to the face portion (Fig. 7); coupling the leg portion to the substrate to create a container open on at least one side (Para. 20); pouring material into the container (ref. #21); and fracturing the frangible portion to separate the face portion from the leg portion (Para. 22).
Regarding claim 2, Baldoni anticipates the invention taught in claim 1, as described above. Additionally, Baldoni teaches the molded object with a top, a bottom, and at least one side (Fig. 8), and the positioning step includes positioning the face portion to create a boundary for the at least one side (Fig. 5).
Regarding claim 5, Baldoni anticipates the invention taught in claim 1, as described above. Additionally, Baldoni teaches the fracturing step includes applying a force to the face portion sufficient to fracture the frangible portion but insufficient to fracture the leg portion and the face portion (Para. 19).
Regarding claim 6, Baldoni anticipates the invention taught in claim 1, as described above. Additionally, Baldoni the fracturing step is performed manually (Para. 22).
Regarding claim 7, Baldoni anticipates the invention taught in claim 1, as described above. Additionally, Baldoni teaches the method wherein the fracturing step separates the face portion from the leg portion such that the leg portion remains under the molded object (Fig. 7).
Regarding claim 8, Baldoni anticipates the invention taught in claim 1, as described above. Additionally, Baldoni teaches the method wherein the molded object has a bottom and the fracturing step results in a lower surface of the leg portion being flush with the bottom (Fig. 7).
Regarding claim 12, Baldoni anticipates the invention taught in claim 1, as described above. Additionally, Baldoni teaches the method wherein the frangible portion is included in the form prior to the coupling step (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baldoni (US 2004/0222550) in view of Stegmeier (US 3708930).
Regarding claim 3, Baldoni anticipates the invention taught in claim 1, as described above. However, Baldoni does not teach forming the frangible portion of a different material than the face and leg portions. 
Yet, in a similar field of endeavor, Stegmeier teaches a method of in-situ producing a molded object (Abstract) comprising a form including a leg portion (seal, ref. #29), a face portion – 30 and 54 – 66; Col. 4, lines 7 – 8 and 61 – 65). It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance, it would have been obvious to one of ordinary skill in the art to form the frangible portion of a different material than the face and leg portions to make the frangible portion easier to fracture.

Claims 4, 9 – 11 and 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baldoni (US 2004/0222550).
Regarding claim 4, Baldoni anticipates the invention taught in claim 1, as described above. Additionally, Baldoni teaches the leg portion (ref. #110) with a leg thickness (Fig. 4A), the face portion (ref. #130) with a face thickness (fig. 4B), and the frangible portion (ref. #700) with a frangible thickness (Fig. 7).The frangible thickness being less than the leg thickness and the face thickness would have been obvious to one of ordinary skill in the art at the time of the invention, as a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 9, Baldoni anticipates the invention taught in claim 1, as described above. Designing the method so that the fracturing step results in a lower surface of the leg portion being above the bottom of the molded object would have been obvious to one of ordinary skill in 
Regarding claims 10 and 11, Baldoni anticipates the invention taught in claim 1, as described above. Additionally, Baldoni teaches that vibrating is a conventional technique used in pouring the material into the container (Para. 21).  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance, it would have been obvious to one of ordinary skill in the art to vibrate the form and material prior to fracturing the frangible portion to effectively distribute the material throughout the container. 
Regarding claim 20, Baldoni teaches a method of in-situ producing a molded object, comprising: installing a form (ref. #100) on a substrate (ref. #520) to create a container open on at least one side (Fig. 5), the form including a leg portion (ref. #110) and a contoured face portion (ref. #120) with a frangible section (ref. #700) forming a frangible score line connecting the leg portion to the contoured face portion (Fig. 7), the frangible section included in the form prior to installing the form (Fig. 3); inserting a material into the container in contact with the leg portion and the contoured face portion (Para. 21), the material having a flow-able state and a solid state (concrete; Para. 21);applying a force to the contoured face portion to fracture the form along the frangible score line (Para. 22); and separating the contoured face portion from the leg portion such that a lower surface of the leg portion is flush with or above a bottom surface of the material (Fig. 7). Baldoni discloses the material is concrete (Para. 21), so it would have been obvious to one of ordinary skill in the art at the time to allow the material to cure from the flow-able state to the solid state for the purpose of manufacturing a suitable solidified product
Regarding claim 21, Baldoni teaches the invention disclosed in claim 20, as described above. Furthermore, Baldoni teaches using concrete as the material (Para. 21). It would have been obvious to one of ordinary skill in the art that the time required to allow the material to cure is dependent on the material.
Regarding claim 22, Baldoni teaches the invention disclosed in claim 20, as described above. Additionally, Baldoni teaches that vibrating is a conventional technique used in pouring the material into the container (Para. 21).  
Regarding claim 23, Baldoni teaches the invention disclosed in claim 20, as described above. Additionally, Baldoni teaches manually applying a force to the face portion (Para. 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743